Citation Nr: 1727292	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected depression prior to August 20, 2013.

2.  Entitlement to a rating in excess of 50 percent for service-connected depression on or after August 20, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from December 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  An August 2013 rating decision granted a 50 percent rating effective August 20, 2013.

This matter was remanded by the Board in July 2013 and March 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claims seeking increases in the ratings for his PTSD and asthma.  All records of evaluations and treatment he has received for depression from before and after August 20, 2013 are pertinent evidence.  It appears that pertinent medical records are outstanding. 

The record shows the Veteran received medical treatment at the VA Medical Center (VAMC) in Wilmington, Delaware prior to August 20, 2013.  Records of his treatment during such visits are not associated with the record.  Additionally, the Veteran underwent a VA medical examination in January 2008, but a complete copy of the examination has not been associated with the Veteran's claims file.  As all outstanding records of evaluations and treatment he received for depression during the evaluation period are pertinent evidence, they must be sought. 
The Board recognizes that the Veteran last underwent VA examination for his depression in August 2013, almost four years ago.  The Board determined that that examination was inadequate in a March 2016 remand.  Prior to August 2013, the Veteran's last VA examination was in August 2009.  It has been almost eight years since that examination.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his depression 38 C.F.R. § 3.159(c)(4) (2016); Green v Derwinskl, 1 Vet App 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v Brown 9 Vet App 88, 93 (1996); Ardzson v Brown, 6 Vet App 405 407-08 (1994).

The Board also acknowledges that Veteran missed an examination in April 2016.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board would like to remind the Veteran that failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated prior to August 2013 and from April 2016 to the present. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected depression.  The examiner should report all signs and symptoms necessary for rating the Veteran's depression under the applicable rating criteria, 38 C.F.R. § 4.130.  The examiner should also comment as to the impact of the Veteran's depression on his daily activities and his ability to maintain employment.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim is denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

